Dissenting Opinion by
Judge Blatt :
Respectfully, I must dissent.
It is clear that the Department of Transportation (Department) had actual notice, actual knowledge of the hearing scheduled for October 9, for it was a Department attorney who was present at the September *2134 hearing and who requested the continuance. And, although I do not approve of the conduct of counsel for the motorist in failing to send notice of the appeal to the Department, his failure is rendered harmless by the Department’s having actually known of the October 9 hearing and having had a full 30 days to prepare a case.
I believe that the Department was clearly guilty of neglect in this matter and I do not believe it should be given another chance.
I would affirm the trial court.